Case 4:18-cV-O4516 Document 1-1 Filed in TXSD on 11/29/18 Page 1 of 1

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filin and service of pleadings or other papers as re uired by law, except as

provided by local rules of court. This fonn, approved by the J udicial Con erence of the

nited States in eptember 1974, is required for the use of the lerk of Court for the

purpose of initiating the civil docket shee\. (SEE INSTRUCTIONS ON NE}H PAGE OF THIS FORM.)

 

1. (a) PLAlNTlFFs Jc’mfd€),,/)¢ Ma r, q ,(/(dc/v'U//I

`5

(b) County of Residence of First Listed Plaintiff
(EXC[:'PT[N U.S. PLA]NT/FF ASES)

(C) AttOmeyS (Firm Name. Aa'dress, and Telephone Number)

 

DEFENDANTS /-/I§;Q E_f Q l

County of Residence of First Listed Defendant
(IN U.S. PLA[NT/FF CASES ()NLY)

lN LAND CONDEMNATION CASES, USE THE LOCATlON OF
THE TRACT OF LAND lNVOLVED.

NOTE:

Attomeys (Ime)wn)

 

 

 

 
 
 

    
 

    

     
  
   

   
 
  

     

ll. BASlS OF JUR!SD!CTION (P)ace an "X" in One Box On]y) lll. ClTlZENSHlP OF PR!NC[PAL pARTlES (Place an “X" in One Boxfor PIaim/'j
(For Divers¢`!y Cases Only) and One Box for Defendam)
Cl 1 U.S. Govemmen! l:l 3 Federa] Question PTF DEF PTF DEF
Plainn`ff (U.S. Governmenl Nol a Party) Ciu`zen ofThis State M |J l Incorporated or Principal Place 0 4 Cl 4
of Business 1n This State
13 2 U.S. Govemment D 4 Diversity Citizen ofAnot.her S\ate Cl 2 Cl 2 lncorporated and Principal Place D 5 C] 5
Defendan\ ([ndi'cuie Cin'zenship of Pariies in lrem l[[) of Business ln Ano\her Swte
Citizen or Subject of a D 3 0 3 Foreign Nation Cl 6 |:| 6
Foreigg Counny
IV. NATURE OF SUIT (Place an “ " in One Box Only) Click here fort Nature of Suit Code Descritions.
whim 1 61 ~»” im ~1 §'~,MNW MMWWMWMMB; 51 d 11.

 

PERSONAL lNJURY

      

  
     

Cl l 10 lnsurance PERSONAL lNJURY C| 625 Drug Related Seizure D 422 Appeal 28 USC 158 Cl 375 False Claims Act
13 120 Marine U 310 Airplane D 365 Personal Injury - ofProperty21 USC 881 Cl 423 Withdrawal g 376 Qui Tam (31 USC
13 130 Miller Act D 315 Airplane Product .Product Liabi\ity 13 690 Other 28 USC 157 3729(3))
Cl 140 Negotiable lnstrument Liability 67 Health Care/ C| 400 State Reapponionment
C] 150 Recovery of Overpayment 0 320 Assault, Libel & Pham\aceutical M¢§§ 51 '8 813 fm C| 410 Antitrust
& Enforcemen! of Judgment Slander Personal injury D 820 Copyrights D 430 Banks and Banking
Cl 151 Medicare Act 0 330 Federal Employers` Product Liability 13 830 Patent D 450 Commerce
U 152 Recovery ofDefaulted Liability D 368 Asbestos Personal Cl 835 Patent - Abbreviated 13 460 Deportation
Student Loans |J 340 Marine lnjury Product New Dmg App|ication C| 470 Racketeer Influenced and
(Excludes Veterans) U 345 Marine Product Liability Cl 840 Trademark Corrupt Organizations
|J 153 Recovery of Overpayment Liability PERSONAL PROPERTY w"` § i. :A C| 480 Consumer Credit
ofVeteran`s Benefns 50 Mo\or Vehic\e U 370 Other Fraud Cl 710 Fair Labor Standards D 861 HIA (1395ff) D 490 Cable/Sat TV
|:I 160 Stockholders’ Suits D 355 Motor Vehicle U 371 Tmth in Lending G 862 Black Lung (923) 0 850 Securities/Conunodities/
D 190 Other Cono'act Product Liability Cl 380 Other Personal MO)I:;:or/Management D 863 DIWC/DIWW (405(g)) Exchange
13 195 Contract Product Liability D 360 Other Personal Property Damage Relations Cl 864 SSlD 'l`itle XVI D 890 Other Statulory Actions
13 196 Franchise njuxy ij 385 Property Damage |:l 740 Railway Labor Act U 865 RSI (405(g)) U 891 Agn`cultural Acts

Product Liabiiiry M" Family and Medical

Leave Act

|j 893 Environmenta] Matters
U 895 Freedom of lnformation

 
  
   

       

   

              

    

       

, ;,.... ’_ ~ ' '._“_§}'§15 §I;'.{§§Ifi: .;_ ' : ,1 x 121 790 other Labor Lin'gaddn ;,;_: 1 _, ,n¢;£&'[m Act
0 210 Land Con -i 440 Othe Civil Rights Habeas Corpus: l Employee Retirement U 870 Taxes (U.S. Plaintiff ij 896 Arbin'ation
Cl 220 Foreclosure D 441 Voting [_'.l 463 Alien Detainee income Security Act or Defendant) D 899 Administrative Procedure

mEmploment

|:l 443 Housing/
Accommodations

WAmer. w/Disabilities -

C\ 230 Renf Lease & Ejecmient
ij 240 Torcs to Land

Cl 245 Tort Product Liability
Cl 290 All O\her Real Propeny

13 510 Mon`ons to Vaca\e
Sentence

D 530 General

g 535 Death Penalty

0 371 iRs_Third Pany
26 usc 7609

Act/Review or Appeal of
Agency Decision

D 950 Constitutionality of
State Starutes

 
 
  
 
    

  

mm 'i'n:)i~:~y

 

0 462

Employment Other: Naturalization Application
Cl 446 Amer. w/Disabilities - D 540 Mandamus & Other 0 465 Other Immigration
Other g 550 Civil Rights Actions

13 448 Educaiion CI 555 Pn'son Condition
Cl 560 Civil Detainee -
Conditions of

Coanement

 

 

 

 

 

V. IGIN (Place an "X" in ()ne Bax Only)

Original‘ \J 2 Removed from Cl 3 Remanded from |:l 4 Reinstated or U 5 Tra“gfened from C| 6 Multidistrict Cl 8 Multidistrict
Proceeding State Court Appe|late Court Reopened Ano¢her Dism'ct Litigation - Litigation -
(speci/j)) Transfer Direct File

 

Cite the U`S` Civil Statute under which you are filing (Do nor cite jurisdictional statutes unless diversiry):

Vl. CAUSE OF ACTION

 

Br'efdescripti n ofcause",:l.'_z }§>.HCU\ acch/€/l-f /` YF' ZOIH no f l/'~a§ ”O"¢ MY*¢GL/ /~é Ar/O/:/'l¢? l/< A<<V\
<;1/\:€¢~ mr//,~cc\ /;/~rcc¢ !'m¢u+ 1»1/0 r [M&JM 0 jn<ukmm /1-' %0@0/ /291/41¢_/,5»
13 cHEcK n= mrs is A cLAss ACTioN I)EMAND s ’ CHECK vEs only if demanded i om,§iain€;
JuRY DEMAND= Q'd'c ciNo

 

VII. REQUESTED IN

 

 

 

 

 

COMPLA;NT: uNDER RULE 23, F`R.Cv.P_
VIII. RELATED CASE(S)
lF ANY (See i"s'mc'ia"s)" JUI)GB DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFlCE USE ONLY
RECEIPT # AMOUNT APPLY]NG lFP JUDGE MAG. JUDGE

